WALGREEN CO. AND SUBSIDIARIES ANNUAL REPORT FOR THE YEAR ENDED AUGUST, 31, 2008 TABLE OF CONTENTS Five-Year Summary of Selected Consolidated Financial Data Management's Discussion and Analysis of Results of Operations and Financial Condition Consolidated Statement of Earnings Consolidated Statement of Shareholder's Equity Consolidated Balance Sheets Consolidated Statement of Cash Flows Notes to Consolidated Financial Statements Common Stock Prices Comparison of Five-Year Cumulative Total Return Table of Contents Five-Year Summary of Selected Consolidated Financial Data Walgreen Co. and Subsidiaries (Dollars in Millions, except per share amounts) Fiscal Year 2008 2007 2006 2005 2004 Net Sales $ 59,034 $ 53,762 $ 47,409 $ 42,202 $ 37,508 Costs and Deductions Cost of sales 42,391 38,518 34,240 30,414 27,310 Selling, general and administrative (1) 13,202 12,093 10,467 9,364 8,055 Other income (expense) (11 ) 38 52 32 17 Total Costs and Deductions 55,604 50,573 44,655 39,746 35,348 Earnings Earnings Before Income Tax Provision 3,430 3,189 2,754 2,456 2,160 Income tax provision 1,273 1,148 1,003 896 810 Net Earnings $ 2,157 $ 2,041 $ 1,751 $ 1,560 $ 1,350 Per Common Share Net earnings Basic $ 2.18 $ 2.04 $ 1.73 $ 1.53 $ 1.32 Diluted 2.17 2.03 1.72 1.52 1.31 Dividends declared .40 .33 .27 .22 .18 Book value 13.01 11.20 10.04 8.77 7.95 Non-Current Liabilities Long-term debt $ 1,337 $ 22 $ 3 $ 12 $ 12 Deferred income taxes 150 158 141 240 274 Other non-current liabilities 1,410 1,285 1,116 986 838 Assets and Equity Total assets $ 22,410 $ 19,314 $ 17,131 $ 14,609 $ 13,342 Shareholders' equity 12,869 11,104 10,116 8,890 8,140 Return on average shareholders' equity 18.0 % 19.2 % 18.4 % 18.3 % 17.7 % Locations Year-end (2) 6,934 5,997 5,461 4,985 4,613 (1)Fiscal 2008 included a positive pre-tax adjustment of $79 million ($.050 per share, diluted), which corrected for historically over-accruing the company’s vacation liability.Fiscal 2008 and fiscal 2007 had insignificant pre-tax income from litigation settlement gains.Fiscal 2006, 2005 and 2004 included pre-tax income of $7 million ($.005 per share, diluted), $26 million ($.016 per share, diluted) and $16 million ($.010 per share, diluted) respectively, from litigation settlements. Fiscal 2006 included a $12 million ($.008 per share, diluted) downward adjustment of the fiscal 2005 pre-tax expenses of $55 million ($.033 per share, diluted) related to Hurricane Katrina. (2)Locations include drugstores, worksite facilities, home care facilities, specialty pharmacies and mail service facilities. 1 Table of Contents MANAGEMENT'S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION Introduction Walgreens is principally a retail drugstore chain that sells prescription and non-prescription drugs and general merchandise.General merchandise includes, among other things, beauty care, personal care, household items, candy, photofinishing, greeting cards, convenience foods and seasonal items.Customers can have prescriptions filled in retail pharmacies, as well as through the mail, by telephone and via the Internet.As of August 31, 2008, we operated 6,934 locations in 49 states, the District of Columbia, Guam and Puerto Rico.Totallocations donot include 217 convenient care clinics operated by Take Care Health Systems, Inc. Number of Locations Location Type 2008 2007 2006 Drugstores 6,443 5,882 5,414 Worksite Facilities 364 3 - Home Care Facilities 115 101 38 Specialty Pharmacies 10 8 6 Mail Service Facilities 2 3 3 Total 6,934 5,997 5,461 The drugstore industry is highly competitive.In addition to other drugstore chains, independent drugstores and mail order prescription providers, we compete with various other retailers including grocery stores, convenience stores, mass merchants and dollar stores. The long-term outlook for prescription utilization is strong due in part to the aging population and the continued development of innovative drugs that improve quality of life and control health care costs.Certain provisions of the Deficit Reduction Act of 2005 seek to reduce federal spending by altering the Medicaid reimbursement formula for multi-source (i.e., generic) drugs.These changes are expected to result in reduced Medicaid reimbursement rates for our retail pharmacies. Front-end sales have continued to grow due to strengthening core categories, such as over-the-counter non-prescription drugs, beauty care, household and personal care products.Walgreens strong name recognition continues to drive private brand sales, which are included in these core categories. We continue to expand into new markets and increase penetration in existing markets.To support our growth, we are investing significantly in prime locations, technology and customer service initiatives.Retail organic growth continues to be our primary growth vehicle; however, consideration is given to retail and other acquisitions that provide unique opportunities and fit our business strategies, such as the acquisitions of I-trax, Inc. and Whole Health Management, operators of worksite health centers, including primaryand acute care, wellness, pharmacy and disease management services and health and fitness programming. We are currentlyengaged incompany-wide strategic initiatives to broaden access to our products and services, enhance the customer experience for our shoppers, patients and payors and reduce costs to improve productivity.These strategies are intended to enable us to provide the most convenient access to consumer goods and services, and pharmacy and health and wellness services; offer a consistent customer experience across all channels; and ensure that cost, culture and capabilities support and enable our strategies.On October 30, 2008, we announced an initiative to improve efficiency and effectiveness, which targets $1 billion in annual cost savings by fiscal 2011.In conjunction with this initiative, we anticipate incurring total costs of approximately $300 million to $400 million over fiscal 2009 and 2010. Operating Statistics Percentage Increases Fiscal Year 2008 2007 2006 Net Sales 9.8 13.4 12.3 Net Earnings 5.7 16.6 12.3 Comparable Drugstore Sales 4.0 8.1 7.7 Prescription Sales 9.7 14.7 13.3 Comparable Drugstore Prescription Sales 3.9 9.5 9.2 Front-End Sales 10.0 12.2 10.9 Comparable Drugstore Front-End Sales 4.2 5.8 5.3 Gross Profit 9.2 15.8 11.7 Selling, General and Administrative Expenses 9.2 15.5 11.8 Percent to Net Sales Fiscal Year 2008 2007 2006 Gross Margin 28.2 28.4 27.8 Selling, General and Administrative Expenses 22.4 22.5 22.1 Other Statistics Fiscal Year 2008 2007 2006 Prescription Sales as a % of Net Sales 64.9 65.0 64.3 Third Party Sales as a % of Total Prescription Sales 95.3 94.8 93.1 Total Number of Prescriptions (in millions) 617 583 530 Total Number of Locations 6,934 5,997 5,461 2 Table of Contents Results of Operations Fiscal year 2008 net earnings increased 5.7% to $2,157 million, or $2.17 per share (diluted), versus last year's earnings of $2,041 million, or $2.03 per share (diluted).The net earnings increase resulted from improved sales, which were partially offset by lower gross margins and higher interest expense.The current year was also benefited by a positive adjustment of $79 million, which corrected for historically over-accruing the company’s vacation liability. Net sales increased by 9.8% to $59,034 million in fiscal 2008 compared to increases of 13.4% in 2007 and 12.3% in 2006.Drugstore sales increases resulted from sales gains in existing stores and added sales from new stores, each of which include an indeterminate amount of market-driven price changes.Sales in comparable drugstores were up 4.0% in 2008, 8.1% in 2007 and 7.7% in 2006.Comparable drugstores are defined as those that have been open for at least twelve consecutive months without closure for seven or more consecutive days and without a major remodel or a natural disaster in the past twelve months.Relocated and acquired stores are not included as comparable stores for the first twelve months after the relocation or acquisition.We operated 6,934 locations as of August 31, 2008, compared to 5,997 at August 31, 2007, and 5,461 at August 31, 2006. Prescription sales increased 9.7% in 2008, 14.7% in 2007 and 13.3% in 2006.Comparable drugstore prescription sales were up 3.9% in 2008 compared to increases of 9.5% in 2007 and 9.2% in 2006.Prescription sales as a percent of total net sales were 64.9% in 2008, 65.0% in 2007 and 64.3% in 2006.The effect of generic drugs introduced during the fiscal year, which replaced higher priced retail brand name drugs, reduced prescription sales by 3.5% for 2008, 4.2% for 2007 and 2.0% for 2006, while the effect on total sales was 2.2% for 2008, 2.5% for 2007 and 1.2% for 2006.Third party sales, where reimbursement is received from managed care organizations, the government or private insurers, were 95.3% of prescription sales in 2008, 94.8% in 2007 and 93.1% in 2006.The total number of prescriptions filled was approximately 617 million in 2008, 583 million in 2007 and 530 million in 2006. Front-end sales increased 10.0% in 2008, 12.2% in 2007 and 10.9% in 2006.Front-end sales were 35.1% of total sales in fiscal 2008, 35.0% in 2007 and 35.7% in 2006.The increase is due in part to improved sales dollars related to non-prescription drugs, beauty, household, personal care products and convenience foods.Comparable drugstore front-end sales increased 4.2% in 2008, 5.8% in 2007 and 5.3% in 2006. Gross margin as a percent of sales decreased to 28.2% in 2008 from 28.4% in 2007.Overall margins were negatively impacted by non-retail businesses, including specialty pharmacy, which have lower margins and are becoming a greater part of the total business.This was partially offset by an improvement in retail pharmacy margins, which were positively influenced by generic drug sales, but to a lesser extent negatively influenced by the growth in third party pharmacy sales.Front-end margins remained essentially flat from the prior year as a positive shift in sales mix was offset by increased promotions.Gross margin as a percent of sales increased to 28.4% in 2007 from 27.8% in 2006.Retail pharmacy margins increased as a result of growth in generic drug sales.Front-end margins increased as a result of a shift in sales mix to higher margin items.These increases were partially offset by the growth in Medicare Part D and third party pharmacy sales.In addition, the continuing shift toward the pharmacy business, which carries a lower margin than front-end merchandise, also negatively impacted margins. We use the last-in, first-out (“LIFO”) method of inventory valuation.The LIFO provision is dependent upon inventory levels, inflation rates and merchandise mix.The effective LIFO inflation rates were 1.28% in 2008, 1.04% in 2007 and 1.53% in 2006, which resulted in charges to cost of sales of $99 million in 2008, $69 million in 2007 and $95 million in 2006.Inflation on prescription inventory was 2.65% in 2008, .71% in 2007 and 2.37% in 2006.In all three fiscal years, we experienced deflation in some non-prescription inventories. Gross profit increased 9.2% in 2008 compared to increases of 15.8% in 2007 and 11.7% in 2006.The decrease from the prior year is due to lower sales growth in comparison to last year and lower gross profit contribution from generic versions of the name brand drugs Zocor and Zoloft.The increase in 2007 from 2006 was attributed to higher gross profit contributions from generic versions of Zocor and Zoloft along with increased sales growth. Selling, general and administrative expenses were 22.4% of sales in fiscal 2008, 22.5% in fiscal 2007 and 22.1% in fiscal 2006.In the current year, lower provisions for legal matters were offset by higher store level expenses as a percentage of sales.The current year was also benefited by a positive adjustment of $79 million, which corrected for historically over-accruing the company’s vacation liability.The increase in fiscal 2007 as compared to fiscal 2006 was due to higher store level salaries and expenses, provisions for legal matters and higher intangible asset amortization and administrative costs related to acquisitions. Selling, general and administrative expenses increased 9.2% in fiscal 2008, 15.5% in fiscal 2007 and 11.8% in fiscal 2006.Although store level salaries and expenses increased at a faster rate than sales, the rate of growth for the current year was lower than fiscal 2007.Lower provisions for legal matters and insurance also contributed to the improvement for the current year.In fiscal 2007, the rate of growth for store level salaries and expenses was higher than fiscal 2006.In addition, higher provisions for legal matters, amortization and administrative costs related to acquisitions drove the increase from 2006. Interest was a net expense of $11 million for fiscal 2008 as compared to net interest income of $38 million and $52 million in fiscal 2007 and 2006, respectively.The change in net interest over the prior year is attributed to higher short-term borrowings, the issuance of long-term debt and lower short-term investments available for sale.Interest expense for the current year is net of $19 million, which was capitalized to construction projects.Last year we capitalized $6 million of interest to construction projects.As a result of our long-term bond offering, interest expense and the amount capitalized to construction projects was higher than the prior year.The reduction in net interest income from fiscal 2006 to fiscal 2007 was due to lower short-term investment balances as cash was used to fund business acquisitions and stock repurchases. The effective income tax rate was 37.1% for fiscal 2008, 36.0% for 2007 and 36.4% for 2006.Fiscal 2007 reflects the favorable resolution of a multiyear state tax matter and a lower effective state tax rate as compared to the prior year.Fiscal 2006 reflects the favorable settlement of prior years' Internal Revenue Service matters. Critical Accounting Policies The consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America and include amounts based on management's prudent judgments and estimates.Actual results may differ from these estimates.Management believes that any reasonable deviation from those judgments and estimates would not have a material impact on our consolidated financial position or results of operations.To the extent that the estimates used differ from actual results, however, adjustments to the statement of earnings and corresponding balance sheet accounts would be necessary.These adjustments would be made in future statements.Some of the more significant estimates include goodwill and other intangible asset impairment, allowance for doubtful accounts, vendor allowances, liability for closed locations, liability for insurance claims, cost of sales and income taxes.We use the following methods to determine our estimates: 3 Table of Contents Goodwill and other intangible asset impairment – Goodwill and other indefinite-lived intangible assets are not amortized, but are evaluated for impairment annually or whenever events or changes in circumstances indicate that the value of a certain asset may be impaired.The process of evaluating goodwill for impairment involves the determination of fair value.Inherent in such fair value determinations are certain judgments and estimates, including the interpretation of economic indicators and market valuations and assumptions about our business plans.We have not made any material changes to the method of evaluating goodwill and intangible asset impairments during the last three years.Based on current knowledge, we do not believe there is a reasonable likelihood that there will be a material change in the estimate or assumptions used to determine impairment. Allowance for doubtful accounts – The provision for bad debt is based on both specific receivables and historic write-off percentages.We have not made any material changes to the method of estimating our allowance for doubtful accounts during the last three years.Based on current knowledge, we do not believe there is a reasonable likelihood that there will be a material change in the estimate or assumptions used to determine the allowance. Vendor allowances – Vendor allowances are principally received as a result of purchase levels, sales or promotion of vendors' products.Allowances are generally recorded as a reduction of inventory and are recognized as a reduction of cost of sales when the related merchandise is sold.Those allowances received for promoting vendors' products are offset against advertising expense and result in a reduction of selling, general and administrative expenses to the extent of advertising incurred, with the excess treated as a reduction of inventory costs.
